ORDER

PER CURIAM.
Timothy Whalen (“Movant”) appeals from the denial of his Rule 29.15 motion for post-conviction relief after an eviden-tiary hearing. We previously affirmed Movant’s convictions for one count of class A first degree assault, two counts of class B first degree assault, and three counts of armed criminal action. On transfer to the Supreme Court of Missouri, Movant’s convictions on the two counts of class B first degree assault were reversed, and the court directed verdicts for two counts of second degree assault. See State v. Whalen, 49 S.W.3d 181, 188 (Mo. banc 2001). In all other respects, Movant’s convictions were affirmed. See id. at 189. On appeal of the denial of his motion for post-conviction relief, Movant asserts that his trial counsel was ineffective for asserting the defense of mental disease or defect rather than self-defense. We find no error and affirm.
We have reviewed the briefs of the parties, the legal files, and the transcript. We find that the motion court’s judgment is based on findings of fact and conclusions of law that are not clearly erroneous. Rule 29.15(k). No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).